FILED
                            FOR PUBLICATION                                    APR 20 2006
                     UNITED STATES COURT OF APPEALS                      CATHY A. CATTERSON, CLERK
                          FOR THE NINTH CIRCUIT                             U.S. COURT OF APPEALS




SANDRA PADILLA; VICTOR                            No. 03-56259
SANCHEZ; ROSA ANDRADE,
                                                  D.C. No. CV-02-01145-AHS
          Plaintiffs - Appellants,

  V.                                              ORDER

ROSALYN LEVER, in her official
capacity as Registrar of Voters, Orange
County Registration and Elections
Department; SUZANNE SLUPSKY, in
her official capacity as Assistant Registrar
of Voters, Orange County Registration and
Elections Department,

          Defendants - Appellees,

       And

VIVIAN MARTINEZ,

          Defendant.


Before:      SCHROEDER, Chief Judge.

       Upon the vote of a majority of nonrecused regular active judges of this

court, it is ordered that this case be reheard by the en banc court pursuant to Circuit

Rule 35-3. The three-judge panel opinion shall not be cited as precedent

by or to this court or any district court of the Ninth Circuit, except to the extent

adopted by the en banc court.